                             PUBLIC VERSION


               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                          WACO DIVISION

WSOU INVESTMENTS LLC D/B/A          §
BRAZOS LICENSING AND                §   C.A. NO. 6:20-cv-00487-ADA
DEVELOPMENT,                        §   C.A. NO. 6:20-cv-00488-ADA
                                    §   C.A. NO. 6:20-cv-00489-ADA
                Plaintiff,          §   C.A. NO. 6:20-cv-00490-ADA
                                    §   C.A. NO. 6:20-cv-00491-ADA
v.                                  §   C.A. NO. 6:20-cv-00492-ADA
                                    §   C.A. NO. 6:20-cv-00493-ADA
ZTE CORPORATION, ZTE (USA) INC.     §   C.A. NO. 6:20-cv-00494-ADA
AND ZTE (TX), INC.,                 §   C.A. NO. 6:20-cv-00495-ADA
                                    §   C.A. NO. 6:20-cv-00496-ADA
                Defendants.         §   C.A. NO. 6:20-cv-00497-ADA
                                    §


 DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO FILE
                           SUR-REPLY
                                        PUBLIC VERSION


        Defendants ZTE (USA) Inc., and ZTE (TX), Inc. (collectively “ZTE” or “Defendants”)

respectfully request that this Court deny WSOU Investments’ (“WSOU”) request for leave to file

a sur-reply on venue. See Dkt. 89. 1 WSOU fails to address appropriate factors for granting such

relief—the delay and the prejudice—and in fact, both of these factors weigh against the requested

relief. In particular, WSOU fails to justify its own delay regarding the requested relief, and further,

WSOU fails to account for the undue prejudice to Defendants born from WSOU’s own activities.

As such, both factors reinforce each other and convincingly weigh against the requested sur-reply.

        It is common, when considering leave for additional motions, for district courts to consider

(A) the delay in the sought relief, and (B) the prejudice to the nonmovant. For instance, the Federal

Circuit has found that “[o]ne major factor which the trial court should take into account is the

possibility of prejudice to the adverse party,” while “[a]nother element bearing on the trial court’s

discretion is the passage of time.” 2 And, these two factors are also connected, such that the “risk

of substantial prejudice increases with the passage of time.” Id. Further, the actions—or rather the

inactions—of the movant may (and here, do) weigh against grant of the requested relief at issue. 3

        Here, it is just for this Court to deny WSOU’s request for leave to file a sur-reply brief. In

fact, as noted below, WSOU is responsible for the events at issue, which allowed a 20-to-5 page

briefing advantage in favor of WSOU, and WSOU now attempts to gain an additional five-page

advantage, without agreeing to reciprocity for Defendants. WSOU ignores and unjustly silences

Defendants on these matters, as such, it is appropriate for this Court to silence WSOU in kind. 4


1
  Citations are to case nos. -00487 through -00497; specific cites reference case no. -00487.
2
  Tenneco Resins, Inc. v. Reeves Bros., 752 F.2d 630, 634 (Fed. Cir. 1985).
3
  Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 327 n.1 (1971) (leave was properly denied
when party had notice and ample opportunity to provide notice, but it had failed to do so).
4
  This is not the first time that WSOU improperly sought to silence Defendants. WSOU sought to silence
Defendants’ Motion to Transfer by arguing against precedent and that its amended complaints did not moot
the original complaints, nor moot the original Motion to Dismiss/Transfer briefing. See Dkt. 38; see also In
re Samsung Electronics Co., Ltd., slip op. 21-139, p. 7 (Fed. Cir. June 30, 2021) (“Once the respondents


                                                     1
                                       PUBLIC VERSION


Alternatively, at the least, Defendants respectfully request a sur-sur-reply brief of equal length.

I.      The Alleged Delay At Issue, for Production of                        , is of
        WSOU’s Own Making and Should Thus Weigh Against the Requested Relief

        WSOU failed to timely produce the subpoenaed documents at issue (including

                                     ), and refused to provide any explanation for any third-party

production—such as the delayed production or even context of production. As such, WSOU’s own

inability and refusal to properly communicate updates on third-party production raises concerns

about the actual date of production of third-party discovery, and whether WSOU created the delay

it now uses as a basis for seeking a sur-reply. See Zenith Radio, 401 U.S. 321, 327 n.1 (1971).

        WSOU alleges that it “did not receive                                       until it was produced

by        after WSOU filed its response.” Dkt. 89, p. 3. WSOU, however, fails to offer proof of

this statement, fails to offer proof of the timing of the third-party production, and further refuses
                                                                   5
to provide the communications between WSOU and                         regarding this production and its

timing. WSOU should be required to produce these third-party communications—after all, what

is good for the goose is good for the gander.6 Defendants likewise did not timely receive third-



filed their amended complaints, the original complaints were ‘dead letter[s]’ and ‘no longer perform[ed]
any function in the case[s].”) On the same day, WSOU filed the amended complaints and oppositions to
the original transfer briefing. See Dkts. 36, 37, and 42. After a meet-and-confer, WSOU refused to agree to
extensions to the new transfer briefing because, as WSOU argued, the original briefing was not mooted
(which was a legal fallacy). See Dkt. 41. WSOU further sought to strike Defendants’ renewed Motion to
Transfer. See Dec. 11, 2020 Court Order. Since then, WSOU has flipped-flopped on this mooting issue to
which ever position is best suited for WSOU (including silencing Defendants’ renewed Transfer Motion).
5
  Defendants also seek the communications between WSOU and                                  delayed third-
party production. WSOU likewise continues to refuse to provide any of the communications.
6
  In contrast, WSOU has repeatedly accused Defendants of withholding communications with third-parties
regarding WSOU’s venue subpoenas. See also Dkt. 89, Ex. A, p. 2 (WSOU baselessly arguing that “ZTE
has consistently concealed relevant information relating to venue”). For each accusation, WSOU has failed
to provide its basis for making the improper allegation, and for each accusation, Defendants provided the
communications disproving WSOU’s allegations. WSOU first accused Defendants of “stonewalling” third-
party production of sealed filings from 2017-2019 cases in sister EDTX/NDTX districts. See WSOU’s
positions for May 11, 2021 venue hearing (as submitted by WSOU on April 28, 2021). WSOU’s accusations
that Defendants were “obstructing” third-party production rang hollow, however when Defendants
provided the communications with the third-parties, which disproved the false allegations—clearly


                                                    2
                                      PUBLIC VERSION


party production from        —from either         or WSOU. In fact, Defendants sought clarification

on this topic before filing their reply brief on June 25, 2021, but WSOU ignored the request for

clarification. WSOU did not actually respond until June 30, 2021—well after Defendants’ reply

filing—by finally admitting that the “                                                                .

To this date, WSOU has never provided the actual production date (to Defendants or this Court).

II.    The ZTE Defendants, Not WSOU, are Prejudiced from WSOU’s Actions/Inactions

       As noted above, WSOU failed to timely produce all third-party productions to Defendants

in these cases, including the document at issue                                           and WSOU

compounded the issue by refusing to confirm third-party production before Defendants’ reply

filing on June 25, 2021. As such, Defendants were prejudiced and unable to brief this

production. Now, after failing to timely provide Defendants with clarification prior to the June

25th filing, WSOU ironically seeks to silence Defendants entirely, on this very matter and opposes

any sur-sur-reply briefing for Defendants. This is improper and an extreme prejudice against ZTE.

       In fact, to-date, for several issues first raised in WSOU’s response brief, WSOU

unilaterally elected to exceed the briefing limits and created a gross briefing imbalance between

parties. WSOU seeks to extrapolate that imbalance further by now seeking more pages for a sur-

reply. This briefing limitation imbalance was caused by WSOU alone, without Court approval.

For instance, WSOU’s June 18, 2021 response brief is nearly 20 pages, and now WSOU seeks 5

more pages of sur-reply briefing—where in contrast, for these new issues, Defendants only had 5

pages in its reply briefing. Defendants requested an additional one-page of briefing on June 24,



demonstrating Defendants approved the production (in fact, Defendants approved before WSOU first levied
its baseless allegations). Next, without basis, WSOU accused Defendants of “coercing” third-party
from producing documents for its respective subpoena. See e.g., WSOU June 18, 2021 electronic
communication to this Court. Again, Defendants provided the communications with third-party          —
clearly demonstrating that Defendants approved the production. Defendants have produced third-party
communications, whereas, WSOU refused to do so in turn.


                                                  3
                                        PUBLIC VERSION


2021 to address this misbalance, yet WSOU ignored this request. Defendants further requested an

equivalent sur-reply to respond in kind to WSOU’s request herein, and WSOU refused to cooperate

on Defendants’ request. In total effect, WSOU seeks 25 pages to Defendants’ five pages of briefing.

        This is not the first time WSOU took an unfair, improper, or inconsistent position regarding

this Motion to Dismiss briefing and the associated venue discovery. Nevertheless, the Court should

not agree to WSOU’s request (or at least not without granting a sur-sur-reply for Defendants).

III.    The Document At Issue (“                  ”) Does Not Warrant the Requested
        Relief; Nevertheless, The Court Should Grant Equivalent Briefing for Defendants

        It is well established that WSOU carries the burden of proving venue is appropriate here

(it is not),7 and rather than carry it, WSOU seeks to shift the burden to Defendants and force them

to prove a negative. This is improper. Nevertheless,                                        supports—not

contradicts the ZTE Defendants—per the positions and deposition testimony of ZTE. For this

reason, the Court should either deny WSOU’s requested relief, or alternatively, grant Defendants

equivalent sur-sur-reply briefing to address these points.

        WSOU erroneously alleges that the “                            ” contradicts “



                                                                                  . Defendants, however,

testified that “




7
  In re ZTE (USA) Inc., 890 F.3d 1008, 1013 (Fed. Cir. 2018) (holding that “Federal Circuit law governs
the placement of the burden of persuasion on the propriety of venue under § 1400(b)” and that “the Plaintiff
bears the burden of establishing proper venue”) (emphasis added).


                                                     4
                                      PUBLIC VERSION




                                                                                               .



                                        . Yet, that is all – a mere allegation, without support. WSOU

makes no valid argument that “                         contradicts Defendants’ testimony




          Lastly, WSOU erroneously argues that

                                                                       The facts, however, indicate

otherwise. It is public knowledge that Gogo was removing ZTE technology from its networks in

2019. 9



                                                                                                   .

          For these reasons, the Court should either deny WSOU’s requested relief, or alternatively,

grant Defendants equivalent sur-sur-reply briefing to address these points. And, as to the ultimate

issue – that is, if the ZTE Defendants have a place of business in the WDTX, WSOU has not met

its burden and, other than conjecture, has not presented any information supporting such a theory.


8
  See also Koss Corporation v. PEAG LLC, 6:20-cv-00662-ADA (W.D. Tex. June 22, 2021) (J. Albright
finding venue improper where no defendant employees conduct business in the district).
9
   See https://www.lightreading.com/mobile/5g/another-5g-provider-gogo-takes-a-seat-at-the-cool-kids-
table/d/d-id/751821 (Gogo stating that it is “not using ZTE for this [5G] network”); see also
https://www.fiercewireless.com/wireless/gogo-moves-full-steam-ahead-5g-but-not-zte (Gogo “replacing
ZTE” with new networking vendor).


                                                  5
                      PUBLIC VERSION




DATED: July 7, 2021              Respectfully submitted,


                                /s/Lionel M. Lavenue
                                Lionel M. Lavenue
                                Virginia Bar No. 49,005
                                lionel.lavenue@finnegan.com
                                FINNEGAN, HENDERSON, FARABOW,
                                GARRETT & DUNNER, LLP
                                1875 Explorer Street, Suite 800
                                Reston, VA 20190
                                  Phone: (571) 203-2700
                                  Fax:     (202) 408-4400

                                 Attorney for Defendants,
                                 ZTE Corporation
                                 ZTE (USA), Inc.
                                 ZTE (TX), Inc.




                            6
                                  PUBLIC VERSION


                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system and electronic mail on July 7, 2021.

                                                  /s/Lionel M. Lavenue
                                                  Lionel M. Lavenue




                                             7
